DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Amendments
Claims 1, 3, 9, 11, 16, 18, 24 and 26 are amended.
Claims 4-8, 10, 12-15, 19-23, 25 and 27-30 have been previously presented.
Claims 2 and 17 have been cancelled.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 3-9, 14-16, 18-24, 29 and 30 of the currently examined application (17/012,835) are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10, 11 and 12 of U.S. Patent 10,803,658. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art that the claim language provided in claim 1 of the current application 17/012,835: “A method of processing imagery comprising: receiving a plurality of input camera images comprising imagery of a building object…and returning a responsive estimate based on the constructed base multi-dimensional building model.“, though it is a slight variation from claim 1 of U.S. Patent 10,803,658: “A method of processing imagery, comprises: receiving, from a capture device, a plurality of input images comprising a partial view of a subject building; receiving a desired estimate analysis related to the subject building…and returning a responsive estimate based on the constructed base multi-dimensional building model.“, is similar in scope and would provide analogous construction of a multi-dimensional building model. Table I listed below is provided to show which claims in the current application 17/012,835 that are also rejected on the ground of nonstatutory obviousness-type double patenting and map to claims of U.S. Patent 10,803,658. Table II is provided below to show how the claimed limitations from the independent claim 1 of the current application 17/012,835 maps to claims 1, 2 and 10 of U.S. Patent 10,803,658.

TABLE 1
Current Application: 17/012,835
Claims 1, 3-9, 14-15, 16-24,  29-30 
U.S. Patent: 10,803,658 
Claims     1-10, 11-12,   1-10,   11-12


TABLE II
Current Application: 17/012,835 (Claim 1)
U.S. Patent: 10,803,658 (Claims 1,2&10)
1. A method of processing imagery comprising: receiving a plurality of input camera images comprising imagery of a building object; receiving a desired estimate analysis related to the building object within the imagery;

1. A method of processing imagery, comprises: receiving, from a capture 
device, a plurality of input images comprising a partial view of a subject building; receiving a desired estimate analysis related to the subject building within the plurality of input images;  

wherein the desired estimate analysis comprises a requested dimension of the building object;
2.  The method of claim 1, wherein the desired estimate analysis is a requested dimension of the subject building.
determining, for each of the received input cameras images whether a minimum criterion is met, wherein the minimum criterion indicates applicability for constructing a multi-dimensional building model based on the desired estimate analysis; aggregating an image set comprising each of the input camera images meeting the minimum criterion;

determining, for each of the plurality of input images whether a minimum criterion is met, wherein the minimum criterion indicates applicability for constructing a multi-dimensional building model based on the desired estimate analysis; aggregating an image set comprising each of the plurality of input images meeting the minimum 
criterion;  
constructing a base multi-dimensional building model of the subject building from the aggregated image set; and

constructing a base multi-dimensional building model of the subject building from the aggregated image set; and 

returning a responsive estimate based on the constructed base multi-dimensional building model, 
wherein the responsive estimate comprises the requested dimension of the building object.

returning a responsive estimate 
based on the constructed base multi-dimensional building model.
10.  The method of claim 1, wherein the responsive estimate is a calculated dimension from at least one measurement of the base multi-dimensional building model.



Allowable Subject Matter
In regards to claims 10-13 and 25-28, though Vincent et al.(US 2008/0291217) teaches a panorama viewer that provides virtual navigation through an environment depicting buildings and streets (0076 lines 1-15), prior art Vincent et al. fails to teach the limitations of claims 10-13 and 25-28. Therefore, claims 10-13 and 25-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 10/22/21 have been fully considered but they are not persuasive. In regards to the amendments to claim 1 which recite “…wherein the desired estimate analysis comprises a requested dimension of the building object;… wherein the responsive estimate comprises the requested dimension of the building object.“, the amendments to claim 1 are analogous to the limitations of US Patent 10,803,658 in claim 2: “…wherein the desired estimate analysis is a requested dimension of the subject building.“ and in claim 10: “…wherein the responsive estimate is a calculated dimension from at least one measurement of the base multi-dimensional building model.“. Therefore, the applicant’s arguments in regards to claim 1 are unpersuasive in view of the maintained double patenting rejection of claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931. The examiner can normally be reached Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Said Broome/Primary Examiner, Art Unit 3649